Hall, Judge.
A corporation cannot itself take an oath. Coffee v. McCaskey Register Co., 7 Ga. App. 425, 429 (66 SE 1032). When an affidavit on behalf of a corporation is required, it must be a personal affidavit by an officer or agent, who must himself swear for the corporation. Bank of Deering v. Howard, 44 Ga. App. 663 (162 SE 644). In this State an affidavit must be signed by the affiant. Miller v. Caraker, 9 Ga. App. 255, 256 (71 SE 9).
The purported affidavit, or motion to open default, in this case, signed “Midland National Insurance Company, By /s/ W. C. Dusenberg. W. C. Dusenberg Attorney in fact,” with a purported jurat attached, stating that W. C. Dusenberg swore that the purported affidavit or motion of the defendant was true, and signed by a notary public but not by W. C. Dusenberg, did not authorize the court to open the default as provided by the law governing the Civil Court of Fulton County (Ga. L. 1913, p. 145, as amended by Ga. L. 1918, pp. 348, 351).
Accordingly, the order of the trial court opening the default upon the purported affidavit of the defendant corporation was error, and all further proceedings in the case were nugatory.

Judgment reversed.


Felton, C. J., and Bell, J., concur.

Oze B. Horton, for plaintiff in error.
James F. Banter, contra.